By the Court.

Lumpkin, J.
delivering the opinion.
This was an action of assumpsit tried on the appeal before Judge Alexander, at the Superior Court of the county of Muscogee, at May term, 1848. It was brought upon a Bank check drawn by the defendants, Kyle and Barnett, upon the Bank of Columbus, for $524, in favor of L. Gambrill, or order, and was indorsed by him to the plaintiff. The check bore date the 15th *249day of January, 1842, and was presented for payment, and notice given of non-payment, -on the 15th day of April thereafter.
The defendant offered testimony to show that the Bank of 'Columbus was solvent, and paying promptly all drafts upon it, when the check was drawn, and that the money was lost by the laches of the holder. The plaintiff, in rebuttal, proposed to prove that at the date of the check sued on, there was hanging at the counter of the Bank of Columbus, a notice to the public, that it would receive Planters’ & Mechanics’ bills, arid other depreciated paper on deposit; and that it was paying out the same to its depositors who should deposit such paper; which was objected ed to by the defendant’s counsel, and the testimony excluded by íhé Court, whereupon the plaintiff, by his counsel, excepted.
After the evidence was closed, the plaintiff’s counsel requested the Court to charge the jury, “that if they believed from the evidence, that the Bank of Columbus was not paying specie upon checks drawn upon it at the time of the drawing of said check, and afterwards, but paying them in currency at 12-| or 15 per cent, discount, that the defendants have not sustainfed loss, or if any, only the difference between the value of the depreciated currency at the date of the check, and at the time of its presentation. And that the defence setup, if good at. all, would be good only between the drawers and the payee, and not against the plaintiff, who is the indorser and bona fide holder without notice, and for a valuable consideration.”
All which the Court refused to charge, to which the plaintiffs counsel except-ed. The presiding Judge accompanies his certificate with this additional statement, “ that he instructed the jury, among other things, that if the defendant had on deposit in said Bank, money, or qmy effects of value, at the time of drawing said check, and the owner thereof failed to present the same for payment within reasonable time, and the Bank failed between the time of drawing and the presentation thereof, the drawers were discharged from liability to the extent of the injuries they may have sustained by reason of said failure.”
When this case was before this Court before, (see 1 Kelly, 304,) we held, upon the authority of Kent and Story, and the most eminent jurists of England and this country, “that the drawer of a Bank check had no right to complain of its not being presented for payment, unless before presentment the drawee has failed,, or *250in some other way, by reasqn of the holder’s failure to .present, the drawer has sustained injury.” We 'are not disposed to disturb that decision.
[1.] As to the rejection of the testimony, by the Court below, of the notice whiehwas hung up at the counter of the Bank of Columbus, the record does not disclose upon what ground it was ruled out. We are satisfied it was wholly irrelevant. What proof was it of the insolvency of the Bank, that it advertises that it would receive depreciated bills upon deposit, and pay in the same paper? Or, to put the construction upon the notice given to it by the plaintiff's attorney; might not the soundest institution in the Union be willing, for particular reasons, to receive on deposit the bills of tho Planters and Mechanics’ Bank, although under par at the time ? Perhaps to sustain their credit, this corporation had indemnified the Bank of Columbus to do> this. At any rate, we see in this circumstance, no evidence whatever, that the Bank of Columbus was either unable, or unwilling to pay i'ts checks upon presentation.
[2.] Without stopping to scrutinize very minutely the instructions requested by counsel, or as given by the Court, we think that the case was fairly submitted under the evidence, to the jury. It is in proof, that the drawers had a deposit in the Bank of Columbus at the date of the check, enough to pay it upon presentation. The testimony is conflicting as to whether or not the Bank w^s paying specie upon checks in January, 1842. The check sued on was not presented for three months, when the Bank had failed. In the language of the charge, were not “ the drawers discharged from liability on said check, to the extent of the injury which may have been sustained by reason of such failure ?” Such we believe to be the law of the case.
To prevent any misconstruction of an inadvertent expression in the charge, to the effect that checks may be drawn as money or as any effects of value, I would remark that checks are drawn on money only,and payable in nothing else but specie or its equivalent.
[3.] It was insisted that the defence, if good at all, would be available only between the drawers and the payee, and not against the plaintiff, who is the indorser and bona fide holder without notice, for a valuable consideration.
But the general rule applicable to these instruments exends to *251all holders, whether payees or transferrees; and it is, that in order to charge the drawer in -case of dishonor, he is bound to present the same for payment within a reasonable time, and to give notice thereof to the drawer, within a like reasonable time ; otherwise the delay is at his own peril. 3 Kent’s Com. sec. 44, p. 88, 91, (5th Ed.) Chitty on Bills, ch. 8, p. 246, 248. Id. ch. 9, p. 412, 416, 418, 420. Id. ch. 11, p. 546, 547, (8th Ed.) 6 Barn. and Cress, note, 373. 3 Watts, 303. 3 John. Cases, 259. 7 Term, 430.
If payment is not thus regularly demanded, and the Bank or bankers should fail before the check is presented, the loss will be the loss of the holder, who will make the check his own, and at his sole risk, by his laches. Story on Prom. Notes, 626, 627. Carr & Marshall, 75. 3 Scott N. R. 555. 4 Barn. & Cress. 330, 333. The reason for this strictness is said to he, that a •check, unlike a bill of exchange, is generally designed for immediate payment, and not for circulation; and therefore it becomes the duty of the holder to present it for payment as soon as he reasonably may, and if he does not, he keeps it atdiis own peril. Story on Promissory Notes, 627. Per Bayley, J. in Down vs. Halling, 4 Barn. & Cress. 333.
The judgment below must be affirmed.